United States Court of Appeals
                      For the First Circuit


No. 07-1166

                        SHERLY FERDINANDUS,
                          BERTY LUMENTUT,

                           Petitioners,

                                v.

               ALBERTO GONZALES, Attorney General,

                            Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on September 27, 2007, is
amended as follows:

     Footnote 1:   The citation is corrected to read "8 C.F.R. §
208.16(b)(1)."